—Appeal from a decision of the Unemploy*948ment Insurance Appeal Board, filed October 7, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, the sole shareholder and director of a business machine sales and service corporation, operated the sales division of the corporation and his daughter managed the service division. Due to increased competition resulting in financial difficulties, claimant terminated his employment and transferred his stock to his daughter as a gift. The Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. We affirm.
Although the sales division ceased operation, the service division continued to be viable. Furthermore, claimant drew a salary until terminating his employment and the corporation continued to employ more employees than just claimant’s daughter. Under these circumstances, we find that substantial evidence supports the Board’s decision that claimant voluntarily left his employment without good cause (see, Matter of Tepper [Sweeney], 228 AD2d 856; Matter of Sonin [Sweeney], 226 AD2d 790; Matter of Sonners [Roberts], 133 AD2d 491).
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.